                       Case 5:19-mj-00085-STE Document 1 Filed 02/15/19 Page 1 of 10
                                                                                                                                ^
AO 106(Rev. 04/010) Application For Search Warrant              AUTH0R1ZED_AND_APPR0VED/DATE;___^^^_^^___^^__^^^^^^



                                       United States District Court
                                                                for the
                           WESTERN                          DISTRICT OF                         OKLAHOMA

               In the Matter of the Search of                     )
           (Briefly describe the property to be search            )
           Oridentijy the person by name and address)             )
           Android Cellular Telephone, Model ZTE N9130, )                   Case No: M-19-*^5 -STE tZTIf Lm I ^
           Serial Number 327B50366E3C; and                        )                                          • " a— i—«i-^
           Android Cellular Telephone, Model ZTE N9136, )                                                      FEB 1 'l 2019
           Serial Number 325774530527                             )                                                 I 9 LVi:)
                                                                                                       CARMELITA REEDER SHINN, CLERK
                                               APPLICATION FOR SEARCH WARRANT                       U^S. DIST. CC^^J^STERN P'ST^Oj^
        1, a federal law enforcement officer or attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following property (identijy theperson or describeproperty to
be searched and give its location):

         An Android cellular telephone, Model ZTE N9130, bearing serial number 327B50366E3C; and an Android
cellular telephone, Model ZTE 9136, bearing serial number 325774530527, currently in the custody of the Bureau of
Indian Affairs, U.S. Department of the Interior, 123 White Eagle Drive, White Eagle, Oklahoma 74601. See also
Attachment A.


Located in the Western District of Oklahoma, there is now concealed {identify the person or describe the property to be
seized):

           See Attachment B.


           The basis for the search under Fed. R. Crim.P.41(c) is {check one or more):
               IS    evidence of the crime;
                •       contraband, fruits of crime, or other items illegally possessed;
                S       property designed for use, intended for use, or used in committing a crime;
                •       a person to be arrested or a person who is unlawfully restrained.

           The search is related to a violation of:
           Code Section                                                          Offense Description

           18 U.S.C. § 1112; and                                                Voluntary manslaughter in Indian Country
           18U.S.C. § 1153

           18 U.S.C. § 113(a)(3); and                                           Assault with a dangerous weapon in Indian
           18 U.S.C. § 1153                                                     Country; and

           18 U.S.C. § 113(a)(6); and                                           Assault resulting in serious bodily injury in
           18 U.S.C. § 1153                                                     Indian Country
                    Case 5:19-mj-00085-STE Document 1 Filed 02/15/19 Page 2 of 10



The application is based on these facts:

See Affidavit of Special Agent Steven Kammerzell with the Bureau of Indian Affairs, U.S. Department of the Interior,
which is incorporated by reference herein.

            •      Continued on the attached sheet(s).
            D      Delayed notice of [No. of Days] days (give exact ending date ifmore than 20 days) is requested under 18
U.S.C. § 3103a, the basis of which is set forth on the attached sheet(s).


                                                                                     Applicant's signature
                                                              STEVEN KAMMERZELL
                                                              Special Agent
                                                              Bureau of Indian Affairs
                                                              U.S. Department of the Interior


Sworn to before me and signed in my presence.


Date:
                                                                                     Judge's signature


City and State:   Oklahoma City. Oklahoma                     SHON T. ERWIN. U.S. Magistrate Judge
                                                                                   Printed name and title
           Case 5:19-mj-00085-STE Document 1 Filed 02/15/19 Page 3 of 10




                    IN THE UNITED STATES DISTRICT COURT

                   FOR THE WESTERN DISTRICT OF OKLAHOMA


IN THE MATTER OF THE SEARCH
OF THE MODEL: ZTE N9130
                                              Case No. M-I9-            -STE
CELLULAR TELEPHONE SN:
327B50366E3C; AND MODEL ZTE
                                                         Filed Under Seal
N9136 CELLULAR TELEPHONE SN:
325774530527




                                  ATTACHMENT A


                            AFFIDAVIT IN SUPPORT OF
                   AN APPLICATION FOR A SEARCH WARRANT


      I, SA Steven Kammerzell, being first duly sworn, hereby depose and state as

follows:


              1.     I am a Special Agent with the Bureau of Indian Affairs (BIA) and I

      have been a Special Agent with the BIA Office of Justice Services (OJS) since

       September 2010.

              2.     As a Special Agent with the BIA, I have authority to investigate

      violations of federal law. I also have authority to seek and execute federal process,

      to include criminal complaints and search warrants. This affidavit is made in support

      of an application for a warrant to search and seize the item listed in Attachment A.

      The purpose of this application is to seize evidence of crimes arising in Indian

      country under the Major Crimes Act, 18 U.S.C. §1153, including violations of 18

      U.S.C. §1112, Voluntary Manslaughter in Indian Country; 18 U.S.C. § 113 (a)(3),
  Case 5:19-mj-00085-STE Document 1 Filed 02/15/19 Page 4 of 10




Assault with a Dangerous Weapon in Indian Country, and 18 U.S.C. §113 (a)(6),

Assault Resuhing in Serious Bodily Injury in Indian Country.

       3.     The information in this affidavit is based on my personal knowledge

and information provided to me by other law enforcement officers and individuals.

The information in this affidavit is provided for the limited purpose of establishing

probable cause for a search warrant. As this affidavit is being submitted for the

limited purpose of securing a search warrant, I have not included every fact known

to me concerning this investigation.

       4.     On September 15,2018,1 arrived at a trailer house located at 772 West

Riverview Road, Ponca City, Oklahoma 74601 to respond to a stabbing that later

resulted in the death of Brandon Warrior (Warrior). The residence is located on land

in Kay County within the Western District of Oklahoma, which is allotted Indian

land which was held in trust status on that date and is Indian Country as defined by

18. U.S.C. § 1151(c). The victim, Brandon Warrior, died as a resuh of his injuries

from the assault and passed away while hospitalized on October 2, 2018.

       5.     While investigating, I met Wayne Crises-For-Ribs (Cries-For-Ribs)

who lives in the trailer where the assault took place. Cries-For-Ribs told me that on

September 15, 2018, he was visiting with his friend Garland Pappan (Pappan), who

was also at the residence, when there was a knock on the door at approximately 5:00

P.M. Cries-for-Ribs answered the door and saw the defendant Sage GOMEZ

(GOMEZ) and told him he was not welcome and he could not come inside. GOMEZ

pushed Cries-For-Ribs aside and rushed past him towards Brandon Warrior, who

                                       2
  Case 5:19-mj-00085-STE Document 1 Filed 02/15/19 Page 5 of 10




was asleep or attempting to sleep on the couch in the Hving room. Cries-For-Ribs

witnessed GOMEZ have a long wooden "clublike" stick in his waistband. GOMEZ

contends he was attempting to retrieve an electronic tablet he left there earlier.

GOMEZ had previously been at the residence on the same day and had spoken with

Warrior about buying the tablet or trading it for drugs. Apparently GOMEZ forgot

it there earlier in the day when he left. After GOMEZ forced his way in, he and

Warrior then engaged in a scuffle when GOMEZ tried to take a drink from Warrior's

bottle of vodka. Garland Pappan also witnessed GOMEZ enter the trailer house, try

to take the bottle of vodka to drink and begin fighting with Warrior. Pappan said he

saw GOMEZ pull out a knife during the fight with Warrior. Pappan took the clublike

stick brought in by GOMEZ and hit him on the head with it to get him to stop

fighting with Warrior. Pappan realized that GOMEZ had stabbed Warrior and

attempted to assist Warrior who was bleeding profusely. GOMEZ ran away and left

the residence, taking the knife with him, but he left the stick. Cries-For-Ribs called

9-1-1 for emergency medical personnel as he saw Warrior holding his side after he

had been stabbed.


       6.     GOMEZ ran from the residence and evaded police until his

apprehension on September 24, 2018. GOMEZ was arrested at his grandmother's

residence at 6060 Ranch Drive, Ponca City, Oklahoma 74601. He subsequently

advised law enforcement of a location near a small pond where he had hidden the

knife used in the assault, and it was retrieved. On his person during his arrest was a

black ZTE N9130 cell phone, serial number 327B50366E3C, FCC ID: SRQ-

                                      3
  Case 5:19-mj-00085-STE Document 1 Filed 02/15/19 Page 6 of 10




ZTEN9i30; and MEID: 256691559302130457. GOMEZ stated he had been using

the cell phone and that it was his brother's.

         7.    The cell phone was admitted as evidence into the Bureau of Indian

Affairs evidence control room at 123 White Eagle Drive, White Eagle, Oklahoma

74601.


         8.    I interviewed Warrior's surviving daughter and oldest child, Brandee

Sigwing (Sigwing), who stated GOMEZ had been messaging people regarding

stabbing her father. Sigwing stated she was informed that multiple people had

interaction with GOMEZ via texting and social media following the assault.

Sigwing was able to provide a screenshot of an apparent Facebook message between

her family member and GOMEZ accusing GOMEZ of assaulting Warrior. The

conversation continued but Sigwing was unable to provide the remainder of the

conversation. The conversation date was September 18, 2018, three days following

the assault. Sigwing also provided your affiant the cellular telephone of her father

Brandon Warrior, which was a black ZTE N9136 cell phone, with serial number

325774530527, FCC ID: SRQ-N9136; and MEID: 256691622502099088.                      She

gave consent to look into that phone as a surviving child. Your affiant looked at it

but did not submit it for sophisticated data retrieval utilizing specialized software or

professional retrieval techniques. Your affiant wishes to submit it for such expert

analysis at this time.

         9.    I interviewed GOMEZ who admitted to stabbing Warrior. GOMEZ

stated he was at multiple locations with various people following the assault and

                                       4
  Case 5:19-mj-00085-STE Document 1 Filed 02/15/19 Page 7 of 10




stabbing. To my knowledge GOMEZ does not own a vehicle and has a suspended

license. As a result, it is highly probable that GOMEZ utilized his cell phone to

communicate with friends and family for places to stay and for transportation. Your

affiant knows from his training and experience that individuals are able to download

various free social media applications on their cellular device to include but not

limited to Facebook. Affiant knows through training and experience individuals

generally involved in criminal activity commonly use cellular phones to

communicate with their friends and family who may provide assistance, if asked.

       10.    As shown through Sigwing's interview, GOMEZ responded to

messages regarding the recent assault and it is likely that there are additional

conversations via texting and social media regarding the assault and facts

surrounding it. Additionally it is probable that communications before the assault

may have taken place between GOMEZ and Warrior which would be captured on

Warrioer's cell phone.

       11.    GOMEZ was indicted on October 16,2018, having violated 18U.S.C.

§1112 and §1153, Voluntary Manslaughter in Indian Country; 18 U.S.C. §113(a)(3)

and §1153, Assault with a Dangerous Weapon in Indian Country; and 18 U.S.C.

§113 (a)(6) §1153, Assault Resulting in Serious Bodily Injury in Indian Country.

There is probable cause to believe that the items listed in Attachment A contain

information related to these offenses. Affiant respectfully request the court issue a

search warrant for these items more fiilly described for in Attachment A to obtain

the information described in Attachment B.
  Case 5:19-mj-00085-STE Document 1 Filed 02/15/19 Page 8 of 10




       12.      Searches and seizures ofevidence from cell phones commonly require

agents to download or copy information from the cellular device and their

components to be processed later by a qualified cellular device expert in a laboratory

or other controlled environment.       This is almost always true because of the

following:

       a. Electronic digital storage devices can store the equivalent of thousands of

       pages of information. Especially when the user wants to conceal criminal

       evidence, he or she often stores it in random order with deceptive file names.

       This requires searching authorities to examine all the stored data to determine

       whether it is included in the warrant. This sorting process can take days

       depending on the volume ofdata stored, and it would be generally impossible

      to accomplish this kind of data search on site; and



       b. Searching electronic digital devices for criminal evidence is a highly

       technical process requiring expert skill and a properly controlled

       environment. The search of electronic digital device is an exacting scientific

       procedure which is designed to protect the integrity of the evidence and to

       recover even hidden, erased, compressed, password-protected, or encrypted

       files.



       13.      Accordingly, your affiant respectfully requests that this Court issue a

       search warrant of the cell phones described in Attachment A, authorizing the
  Case 5:19-mj-00085-STE Document 1 Filed 02/15/19 Page 9 of 10




      seizure of the items described in Attachment B, which constitute evidence,

      fruits, and other items related to violations of the referenced federal offenses.



                    FURTHER, YOUR AFFIANT SAYETH NOT.

                                       Respectfiilly submitted,



                                        STEVEN KAMM£RZELL
                                        Special Agent
                                       Bureau of Indian Affairs




Subscribed and sworn to before me on        nCO.                   ,coi9.




                                               SHON T. ERWIN
                                               United States Magistrate Judge
     Case 5:19-mj-00085-STE Document 1 Filed 02/15/19 Page 10 of 10




                              ATTACHMENT B

                         ITEMS TO BE SEARCHED




One black ZTE cell phone bearing Model No. N9130; with serial number
327B50366E3C. FCC ID: SRQ-ZTEN9130; and MEID: 256691559302130457; and

One black ZTE cell phone bearing Model No. N9136, with serial number
325774530527. FCC ID: SRQ-N9136; and MEID: 256691622502099088.


                            ITEMS TO BE SEIZED




1. Pictures, videos, telephone numbers, in-coming and out-going calls, call histories,
   voicemails, photographs, stored contact phone numbers, in-coming and out-going
   text messages, Facebook or Facebook messenger messages, social media messages
   or chats, as well as any form of coixespondence and other contact information.


2. Items or files containing or displaying passwords, access codes, usemames or other
   identifiers necessary to examine or operate items, software or information seized.
